13-602
United States v. Lockhart

                    UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                        
                             _______________              
                             August Term, 2013 
(Argued: January 14, 2014                            Decided: May 15, 2014 ) 
                                        
                            Docket No. 13‐602‐cr 
                               _______________ 
                                           
                            UNITED STATES OF AMERICA, 
                                          
                                     Appellee, 
                                          
                                      —v.— 
                                          
                              AVONDALE LOCKHART, 
                                          
                               Defendant‐Appellant. 
                                _______________ 
                                          
Before: 
             KATZMANN, Chief Judge, STRAUB and LOHIER, Circuit Judges. 
                                _______________ 

       Defendant‐Appellant Avondale Lockhart appeals from a judgment of 
conviction and sentence entered by the United States District Court for the 
Eastern District of New York (Johnson, J.), in which the district court applied the 
sentencing enhancement set forth in 18 U.S.C. § 2252(b)(2), which requires a 
minimum term of imprisonment of ten years. That enhancement applies when a 
defendant is found guilty of possessing child pornography and was previously 
convicted under state law of a crime “relating to aggravated sexual abuse, sexual 
abuse, or abusive sexual conduct involving a minor or ward.” Because we find 
that § 2252(b)(2) does not require that a prior state‐law aggravated sexual abuse 
or sexual abuse conviction involve a minor, the judgment of the district court is 
AFFIRMED.  
                                 _______________ 
             PATRICK  S.  SINCLAIR (Maria Cruz Melendez and David C. James, on 
                  the  brief),  Assistant  United  States  Attorneys,  for  Loretta  E. 
                  Lynch, United States Attorney for the Eastern District of New 
                  York, Brooklyn, NY, for Appellee. 
              
             DAVID A. LEWIS, Assistant Federal Public Defender, Federal 
                  Defenders of New York, New York, NY, for Defendant‐
                  Appellant. 
                                  _______________ 

KATZMANN, Chief Judge: 

      In this case, we must decide whether a sentencing provision that provides 

for a ten‐year mandatory minimum term of imprisonment if a defendant was 

previously convicted “under the laws of any State relating to aggravated sexual 

abuse, sexual abuse, or abusive sexual conduct involving a minor or ward,” 18 

U.S.C. § 2252(b)(2), requires that an “aggravated sexual abuse” or “sexual abuse” 

conviction involve a minor or ward, or whether only “abusive sexual conduct” is 

modified by the phrase “involving a minor or ward,” such that a sexual abuse 

conviction involving an adult victim constitutes a predicate offense. We conclude 

that the statutory text and structure indicate that the latter reading is correct and 

therefore affirm the district court’s imposition of a ten‐year sentence on 

Defendant‐Appellant Avondale Lockhart.  




                                          2
                                  BACKGROUND 

      In June 2010, after receiving information indicating that Lockhart had 

transferred money to a distributor of child pornography, federal agents initiated 

an undercover operation, in which they solicited Lockhart to purchase videos 

portraying child pornography from an agent‐run service. Lockhart requested a 

number of videos from the agents, and on July 13, 2010, after obtaining a search 

warrant, the agents conducted a controlled delivery of the package ostensibly 

containing the videos Lockhart had ordered. Once Lockhart accepted the 

package, the agents executed the search warrant and seized Lockhart’s laptop 

and external hard drive, which together contained over 15,000 images and at 

least nine videos depicting child pornography.  

      As a result of this investigation, Lockhart was indicted on March 24, 2011, 

on two counts: (1) attempted receipt of child pornography in violation of 18 

U.S.C. § 2252(a)(2), based on his attempted purchase of videos containing child 

pornography from the undercover agents; and (2) possession of child 

pornography in violation of 18 U.S.C. § 2252(a)(4)(B), based on the images and 

videos already on his computer and hard drive. On March 6, 2012, pursuant to a 

plea agreement, Lockhart pleaded guilty to count two of the indictment in the 



                                        3
United States District Court for the Eastern District of New York. Count one of 

the indictment was thereafter dismissed.  

      Lockhart had previously been convicted in state court in April 2000 of first 

degree sexual abuse, in violation of New York Penal Law § 130.65(1). The arrest 

report from this earlier conviction alleges that Lockhart pinned down his fifty‐

three‐year old girlfriend, ripped off her underpants, and attempted to penetrate 

her vagina with his penis. Lockhart received a sentence of five years’ probation 

and was classified as a level‐one sex offender as a result of this conviction.  

      The Presentence Report (“PSR”) prepared for Lockhart’s sentencing 

calculated a recommended sentencing range of 78–97 months under the U.S. 

Sentencing Guidelines. However, the PSR adopted the government’s position 

that Lockhart was subject to a mandatory minimum sentence of ten years under 

18 U.S.C. § 2252(b)(2), which requires such a term of imprisonment if a person 

violates § 2252(a)(4) and “has a prior conviction . . . under the laws of any State 

relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct 

involving a minor or ward.” 18 U.S.C. § 2252(b)(2). The PSR thus recommended 

an effective range under the Sentencing Guidelines of 120 months due to 

Lockhart’s prior conviction for sexual abuse in the first degree. In his sentencing 



                                          4
submission, Lockhart argued that his prior conviction could not support the 

imposition of the mandatory minimum sentence because his sexual abuse offense 

did not involve a minor. The district court rejected Lockhart’s position, 

concluding that the mandatory minimum applied, and imposed a ten‐year 

sentence, to be followed by ten years’ supervised release. This appeal followed. 

                                       DISCUSSION 

      As discussed above, Lockhart pleaded guilty to possession of child 

pornography in violation of 18 U.S.C. § 2252(a)(4) and was sentenced pursuant to 

§ 2252(b)(2). While § 2252(b)(2) generally requires no minimum sentence, in 

certain circumstances the statute provides for a mandatory minimum sentence of 

ten years. In its entirety, § 2252(b)(2) provides: 

          Whoever  violates,  or  attempts  or  conspires  to  violate, 
          paragraph (4) of subsection (a) shall be fined under this title or 
          imprisoned not more than 10 years, or both, but if any visual 
          depiction  involved  in  the  offense  involved  a  prepubescent 
          minor or a minor who had not attained 12 years of age, such 
          person  shall  be  fined  under  this  title  and  imprisoned  for  not 
          more  than  20  years,  or  if  such  person  has  a  prior  conviction 
          under  this  chapter,  chapter  71,  chapter  109A,  or  chapter  117, 
          or  under  section  920  of  Title  10  (article  120  of  the  Uniform 
          Code of Military Justice), or under the laws of any State relating 
          to aggravated sexual abuse, sexual abuse, or abusive sexual conduct 
          involving  a  minor  or  ward,  or  the  production,  possession, 
          receipt, mailing, sale, distribution, shipment, or transportation 
          of  child  pornography,  such  person  shall  be  fined  under  this 


                                             5
          title and imprisoned for not less than 10 years nor more than 
          20 years. 

18 U.S.C. § 2252(b)(2) (emphasis added).1 

      Here, the district court found that Lockhart was subject to the mandatory 

minimum based on his prior state conviction for sexual abuse of an adult 

woman. On appeal, Lockhart challenges that conclusion, arguing that 

§ 2252(b)(2)’s mandatory minimum does not apply if the victim of the prior 

sexual abuse offense is an adult, rather than a minor. Thus, the sole issue on 

appeal is whether the phrase “involving a minor or ward” modifies an entire 

category of state‐law crimes—those “relating to aggravated sexual abuse, sexual 

abuse, or abusive sexual conduct”—or whether “involving a minor or ward” 

modifies only its immediately preceding antecedent, “abusive sexual conduct.” 

“We review de novo all questions of law relating to the district court’s 

application of a federal sentence enhancement.” United States v. Beardsley, 691 

F.3d 252, 257 (2d Cir. 2012).2 


																																																								
1 Language identical or similar to the key phrase “aggravated sexual abuse, sexual 

abuse, or abusive sexual conduct involving a minor or ward” is used in four other 
sentencing provisions in Chapter 110 of Title 18 of the United States Code. See 18 U.S.C. 
§§ 2251(e) (referring to “abusive sexual contact,” rather than “conduct”), 2252(b)(1), 
2252A(b)(1), 2252A(b)(2). 
 
2 As part of his plea agreement, Lockhart waived his right to appeal his sentence but 

excluded from that waiver the issue now before the Court. On March 26, 2013, the 
                                            6
             In interpreting § 2252(b)(2), “[w]e start, as we must, with the language of 

the statute,” giving the statutory terms their “‘ordinary or natural’ meaning.” 

Bailey v. United States, 516 U.S. 137, 144–45 (1995) (quoting Smith v. United States, 

508 U.S. 223, 228 (1993)), superseded by statute on other grounds, Pub. L. No. 105‐

386, 112 Stat. 3469 (1998) (codified as amended at 18 U.S.C. § 924(c)). Where, as 

here, the plain meaning is not pellucid, we can draw upon a variety of 

interpretive tools, including canons, statutory structure, and legislative history, 

to discern meaning. As to canons, we first consider which rule of statutory 

construction should inform our understanding of the phrase “relating to 

aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a 

minor”: the last antecedent rule or the series qualifier canon.  

             “Under the last antecedent rule, ‘a limiting clause or phrase should 

ordinarily be read as modifying only the noun or phrase that it immediately 

follows.’” United States v. Kerley, 416 F.3d 176, 180 (2d Cir. 2005) (ellipsis omitted) 

(quoting Barnhart v. Thomas, 540 U.S. 20, 26 (2003)). Although the “rule is not an 

absolute and can assuredly be overcome by other indicia of meaning,” the last 
																																																																																																																																																																																			
government filed a motion to dismiss Lockhart’s appeal based on this waiver. However, 
on July 8, 2013, the government moved to withdraw its motion to dismiss, 
acknowledging that the instant issue fell outside the scope of the appeal waiver. The 
Court granted the government’s motion to withdraw its prior motion on July 9, 2013. 
Therefore, waiver is not at issue, and we proceed to the merits of Lockhart’s claim. 
                                                                                       7
antecedent rule generally applies absent a contrary indication of meaning. 

Barnhart, 540 U.S. at 26 (citing 2A N. Singer, Sutherland on Statutory Construction 

§ 47.33 at 369 (6th rev. ed. 2000)). Relying on this presumption, the government 

contends that, as the district court concluded, the phrase “involving a minor or 

ward” modifies only “abusive sexual conduct,” and therefore Lockhart’s prior 

state conviction for sexual abuse triggers the imposition of § 2252(b)(2)’s ten‐year 

mandatory minimum sentence, regardless of the fact that the victim of his prior 

offense was an adult.  

      Lockhart argues in favor of the application of the contrary series qualifier 

canon of statutory construction, which “provides that a modifier at the beginning 

or end of a series of terms modifies all the terms.” United States v. Laraneta, 700 

F.3d 983, 989 (7th Cir. 2012). The series qualifier canon applies where “[t]he 

modifying clause appear[s] . . . at the end of a single, integrated list,” Jama v. 

Immigration & Customs Enforcement, 543 U.S. 335, 344 n.4 (2005), and where the 

modifying clause “undeniably applies to at least one antecedent, and . . . makes 

sense with all,” United States v. Bass, 404 U.S. 336, 339–40 (1971). Lockhart 

contends that this canon should be applied, as the phrase “involving a minor” 




                                           8
appears at the end of the integrated list of three antecedents, all of which would 

“make[] sense” if limited by this modifying clause. 

      Lockhart and the government put forth various arguments to support 

reliance on their preferred canons. We are not fully persuaded that either canon 

applies unambiguously based on the language and structure of this statutory 

phrase alone. For example, while Lockhart is correct that the modifying clause 

“involving a minor” appears at the end of this particular list of state‐law crimes, 

this is not the prototypical situation in which the series qualifier canon is applied, 

since the list itself falls in the middle of a longer list of qualifying predicate 

crimes; that is, the modifier does not end the list in its entirety. Cf. Bass, 404 U.S. 

at 337 (applying the series qualifier rule to the phrase “receives, possesses, or 

transports in commerce or affecting commerce” where that series provided the 

sole list of conduct prohibited by the statute). On the other hand, the inclusion of 

the word “or” before “abusive sexual conduct” and then again before “the 

production . . . of child pornography” in the immediately following clause 

suggests that the state sexual abuse crimes are set off as a separate list within the 

larger list, lending some support to Lockhart’s preferred reading.3  

																																																								
3 Although we do not deem this dispositive on its own, we note that 18 U.S.C. 

§ 2251(e)’s similar language differs from that used in § 2252(b)(2) in a manner that sheds 
                                            9
             We are not persuaded by Lockhart’s position that the three types of state 

sexual abuse offenses constitute a related “continuum of conduct,” each element 

of which should be modified by the phrase “involving a minor” to maintain a 

common limitation on the entire continuum. Br. for Def.‐Appellant at 20. Such a 

reading would eliminate any distinction between “sexual abuse involving a 

minor” and “abusive sexual conduct involving a minor,” since “abusive sexual 

conduct involving a minor” seemingly would encompass anything that 

constitutes “sexual abuse involving a minor,” as well as, for example, other 

sexual conduct that may be criminalized only when the victim is a child. See, e.g., 

United States v. Hubbard, 480 F.3d 341 (5th Cir. 2007) (finding a conviction for 

“soliciting sex from a person the Defendant believed to be under sixteen” to 

constitute a conviction relating to “abusive sexual conduct involving a minor”). 

Thus, Lockhart’s proposed reading may run up against the principle of statutory 

																																																																																																																																																																																			
some light on the present dispute. Specifically, § 2251(e) imposes a heightened sentence 
on defendants convicted of prior crimes “under the laws of any State relating to 
aggravated sexual abuse, sexual abuse, abusive sexual contact involving a minor or 
ward, or sex trafficking of children, or the production . . . of child pornography.” In this 
context, aggravated sexual abuse, sexual abuse, and abusive sexual conduct do not form 
their own separate list ending in a common modifier; rather, “abusive sexual contact 
involving a minor or ward” is the third element of a four‐element list ending in “sex 
trafficking of children.” We assume that Congress intended § 2251(e)’s similar language 
to be read in tandem with § 2252(b)(2). Thus, the addition of a fourth element in 
§ 2251(e) after the modifier suggests that the series qualifier canon should not be 
applied. 
                                                                                      10
interpretation that “[w]e assume that Congress used two terms because it 

intended each term to have a particular, nonsuperfluous meaning.” Bailey, 516 

U.S. at 146.  

       At the same time, neither are we convinced by the government’s 

contention that the fact that there is no comma separating “abusive sexual 

conduct” from the modifier “involving a minor or ward” itself proves that 

“involving a minor or ward” should be read together with “abusive sexual 

conduct,” but not with “aggravated sexual abuse” or “sexual abuse.” We have 

previously acknowledged that “[o]ne of the methods by which a writer indicates 

whether a modifier that follows a list of nouns or phrases is intended to modify 

the entire list, or only the immediate antecedent, is by punctuation—specifically 

by whether the list is separated from the subsequent modifier by a comma.” Am. 

Int’l Grp., Inc. v. Bank of Am. Corp., 712 F.3d 775, 781–82 (2d Cir. 2013). However, 

while a comma may be a helpful aid to statutory interpretation, inclusion of such 

a comma is not a hard‐and‐fast rule of grammar. See Bass, 404 U.S. at 340 n.6 

(“[M]any leading grammarians, while sometimes noting that commas at the end 

of series can avoid ambiguity, concede that use of such commas is 

discretionary.”). Here, inserting a comma before “involving a minor or ward” 



                                          11
might confuse rather than clarify the meaning of this provision because, as 

discussed above, the relevant series of state sexual abuse offenses is separated 

only by a comma from a continuing list of state child pornography offenses. In 

this case, then, adding a comma before “involving a minor or ward” might make 

the modifying clause appear to be a separate element in a longer list and would, 

in any case, be grammatically unnecessary. Accordingly, here, basing our 

analysis “only on punctuation is necessarily incomplete and runs the risk of 

distorting [the] statute’s true meaning.” U.S. Nat’l Bank of Or. v. Indep. Ins. Agents 

of Am., Inc., 508 U.S. 439, 454 (1993). While the lack of a separating comma may 

run contrary to Lockhart’s interpretation, it is not dispositive of our reading of 

§ 2252(b)(2). See United States v. Rezin, 322 F.3d 443, 448 (7th Cir. 2003). 

      Ultimately, we cannot definitively determine by applying the canons 

whether the phrase “involving a minor or ward” modifies the entire category of 

state‐law sexual abuse crimes or only “abusive sexual conduct.” While the 

government’s reading appears to have greater support in the relevant clause, 

lingering ambiguity prevents us from concluding on this basis alone that the 

government’s interpretation is the correct one. However, this ambiguity does not 

end our inquiry into the meaning of the statutory text. Rather, it is well 



                                           12
established that statutory phrases should not be construed “in isolation; we read 

statutes as a whole.” Samantar v. Yousuf, 560 U.S. 305, 319 (2010) (quoting United 

States v. Morton, 467 U.S. 822, 828 (1984)). 

      Accordingly, we look to the remainder of § 2252(b)(2) and consider 

whether its overall scheme may shed light on what state‐law sexual abuse 

offenses Congress intended to include as predicate offenses for imposition of the 

mandatory minimum sentence. In addition to imposing a ten‐year term of 

imprisonment for predicate violations of state law, § 2252(b)(2) also provides for 

such a sentence if the defendant has a prior conviction under federal law for a 

violation under “[chapter 110], chapter 71, chapter 109A, or chapter 117, or under 

section 920 of Title 10 (article 120 of the Uniform Code of Military Justice).” The 

referenced statutes prohibit sexual conduct, including conduct that may have 

both minor and adult victims. See 18 U.S.C. §§ 1460–1470 (Chapter 71, offenses 

relating to obscene matter, materials or language); 18 U.S.C. §§ 2241–2248 

(Chapter 109A, sexual abuse of adults or minors); 18 U.S.C. §§ 2251–2260A 

(Chapter 110, sexual exploitation and other abuse of minors); 18 U.S.C. §§ 2421–

2428 (Chapter 117, transportation of adults or minors for illegal sexual activity 

and related crimes); 10 U.S.C. § 920 (rape and sexual assault under the Uniform 



                                          13
Code of Military Justice). Importantly, § 2252(b)(2) does not specify that a 

conviction under a federal statute must involve a minor; a violation of any of 

these statutory provisions constitutes a predicate offense for the application of 

§ 2252(b)(2)’s mandatory minimum sentence, regardless of the age of the victim.  

      Looking at § 2252(b)(2) as a whole, we find, as a number of other circuits 

have explained, that “it would be unreasonable to conclude that Congress 

intended to impose the enhancement on defendants convicted under federal law, 

but not on defendants convicted for the same conduct under state law.” United 

States v. Spence, 661 F.3d 194, 197 (4th Cir. 2011); see also Hubbard, 480 F.3d at 350 

(“Read in context, the phrase ‘involving a minor’ modifies only ‘abusive 

conduct.’ We are persuaded this was the intent of Congress, not simply because 

of the placement of the phrase ‘involving a minor,’ but because the enumeration 

of prior federal offenses that will also give rise to a mandatory minimum 

sentence expressly includes sexual abuse of adults or minors.”); Rezin, 322 F.3d at 

448 (“[I]t would have been strange had Congress on the one hand authorized 

heavier punishment for offenders who had a prior federal conviction for a sexual 

crime whether or not it involved a minor, and on the other hand insisted that if 

the prior conviction had been for a state offense, even one identical to one of the 



                                           14
enumerated federal offenses, the victim had to be a minor.”); cf. United States v. 

Sinerius, 504 F.3d 737, 740 (9th Cir. 2007) (assuming, without analysis, that “the 

terms ‘aggravated sexual abuse,’ ‘sexual abuse,’ and ‘abusive sexual conduct 

involving a minor’ under § 2252A(b)” set forth distinct offenses); United States v. 

West, 333 F. App’x 494 (11th Cir. 2009) (per curiam) (holding that it was not plain 

error to apply the mandatory minimum to a prior conviction where the state law 

at issue did not always require an actual minor victim). This reasoning compels 

us to conclude that “involving a minor or ward” modifies only prior state 

convictions for “abusive sexual conduct,” not those for “sexual abuse” or 

“aggravated sexual abuse,” each of which would constitute a predicate federal 

offense if committed against an adult or a child. 

      We acknowledge that the Sixth, Eighth and Tenth Circuits have reached 

the opposite conclusion, namely, that the phrase “involving a minor or ward” 

modifies all three categories of state sexual abuse crimes. However, the Eighth 

and Tenth Circuits have drawn this conclusion without elaborating on their 

reasoning. Indeed, these circuits appear merely to have assumed that a prior 

state‐law sexual abuse conviction requires a minor victim for purposes of the 

sentencing enhancement, an assumption that made little difference in those cases 



                                         15
since the predicate violations at issue involved minor victims. See United States v. 

Hunter, 505 F.3d 829, 831 (8th Cir. 2007) (relying on this assumption); United 

States v. McCutchen, 419 F.3d 1122, 1125 (10th Cir. 2005) (considering whether 

“the statute under which [a] prior state conviction arose must have included as 

an element the victim’s status as a minor” for the conviction to fall within the 

scope of any of the three categories in § 2252(b)(2)). The Sixth Circuit has reached 

this conclusion most explicitly, although it did so because it found that another 

panel of that court had “already considered the proper construction of the 

statutory language at issue,” and that that prior decision bound the current 

panel, even though the earlier opinion did not engage in any express analysis of 

the statutory language. United States v. Mateen, 739 F.3d 300, 304–05 (6th Cir. 

2014) (citing United States v. Gardner, 649 F.3d 437 (6th Cir. 2011)), reh’g en banc 

granted, opinion vacated (Apr. 9, 2014). We are not compelled to follow such 

unexplored assumptions in coming to our conclusion here.4  


																																																								
4 In United States v. Beardsley, 691 F.3d 252 (2d Cir. 2012), this Court commented that for 

a state‐law conviction to trigger the analogous sentencing enhancement under 18 U.S.C. 
§ 2252A(b)(1), “the statute underlying the prior conviction must itself relate to sexual 
abuse of minors for the enhancement to apply.” Id. at 269. However, this statement is 
dictum and does not bind this panel. At issue in Beardsley was whether to take a 
categorical approach in determining whether a state‐law conviction for endangering the 
welfare of a child was a predicate offense under § 2252A(b)(1) sentencing enhancement. 
Beardsley’s actual conduct underlying the conviction constituted “abusive sexual 
                                            16
             Resisting the conclusion that Congress intended to treat state and federal 

predicate crimes similarly, Lockhart argues that the relevant pattern in 

§ 2252(b)(2) is instead that Congress limited other state‐law predicate offenses in 

this and related sentencing provisions to those involving children. See, e.g., 18 

U.S.C. § 2252(b)(2) (including state offenses relating to “child pornography”); 18 

U.S.C. § 2251(e) (including state offenses relating to “sex trafficking of children”). 

According to Lockhart, then, not reading “aggravated sexual abuse” and “sexual 

abuse” to be limited to those convictions “involving a minor or ward” would 

create an inconsistency among the treatment of different state‐law offenses. 

While there is some logic to this position, we do not think that this theory is more 

reasonable than the assumption that Congress would intend for courts to treat 

prior sexual abuse convictions similarly, regardless of whether the conviction 

was under federal or state law. Lockhart’s interpretation is further undermined 

when one compares the language used to describe the universe of state sexual 


																																																																																																																																																																																			
conduct involving a minor,” so that case turned on the scope of the conduct prohibited 
by the statute, not whether the conviction must involve a minor. See id. at 256. This 
understanding of Beardsley was confirmed in a recent decision of this Court, in which 
we stated that “[w]e did not expressly identify in Beardsley that the three types of 
predicate offenses are distinct, nor did we address whether the phrase ‘involving a 
minor or ward’ modifies only ‘abusive sexual conduct’ as other Courts of Appeals have 
done.” United States v. Barker, 723 F.3d 315, 322 (2d Cir. 2013) (per curiam). Thus, we are 
not bound by Beardsley’s suggestion that “involving a minor” modifies each term. 
                                                                                      17
abuse convictions in § 2252(b)(2) with the federal analogs in 18 U.S.C. §§ 2241 

(aggravated sexual abuse), 2242 (sexual abuse), and 2243 (sexual abuse of a 

minor or ward). Under the federal statutory scheme, adult and minor victims are 

included under the first two provisions, while § 2243 covers only minors and 

wards. Although the language used in § 2252(b)(2) is not identical to these 

statutory titles, it nonetheless suggests that Congress intended to impart a similar 

structure to state‐law predicate offenses for purposes of this sentencing 

enhancement, and the pattern Lockhart perceives among other state‐law offenses 

does not necessarily apply here. 

      We furthermore note that the brief legislative history of this provision does 

not alter our conclusion. See S. Rep. No. 104‐358, 104th Cong., 1996 WL 506545, at 

*9 (1996) (stating only that the penalties under §§ 2252 and 2252A would provide 

for a mandatory minimum sentence for “a repeat offender with a prior 

conviction under chapter 109A or 110 of title 18, or under any State child abuse 

law or law relating to the production, receipt or distribution of child 

pornography”). Likewise, resort to the rule of lenity is inappropriate where, as 

here, “the statutory text allows us to make far more than ‘a guess as to what 




                                         18
Congress intended.’” DePierre v. United States, 131 S. Ct. 2225, 2237 (2011) 

(quoting Reno v. Koray, 515 U.S. 50, 65 (1995)).  

      Accordingly, because we conclude that “involving a minor or ward” 

modifies only “abusive sexual conduct” and not “sexual abuse” or “aggravated 

sexual abuse,” we find that the district court correctly applied § 2252(b)(2)’s 

sentencing enhancement in light of Lockhart’s prior conviction for sexual abuse. 


                                    CONCLUSION 

       For the foregoing reasons, the judgment and sentence of the district court 

are affirmed.  




                                          19